Citation Nr: 0903380	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision rendered by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2006, the Board issued a 
decision in this matter.  The veteran filed a timely appeal 
of that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2008, Memorandum 
Decision, the Court vacated the Board's decision and remanded 
the matter for further proceedings consistent with its 
opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has requested a hearing at the RO before a 
Veterans Law Judge.  Previously, in June 2004, the veteran 
was scheduled for a hearing, but upon learning of his 
incarceration, and his inability to attend the hearing, the 
RO removed his name from the Travel Board hearing docket.  
When the matter was before the Board in October 2006, the 
veteran requested another opportunity for a hearing and asked 
that the Board delay its consideration of the issue on appeal 
until 2008; the date when the veteran was scheduled to be 
released from prison.  In its October 2006 decision, the 
Board denied the veteran's request to postpone its decision 
and the request for a hearing upon his release from 
incarceration in 2008.  The Board reasoned that it was 
statutorily required to consider cases in docket order and 
that it could not delay adjudication of the case pending the 
veteran's release from prison.  

In its Memorandum Decision, however, the Court found that VA 
did not tailor its assistance to the veteran's unique 
circumstances as an incarcerated veteran.  Specifically, 
while the veteran was afforded an opportunity to attend a 
Travel Board hearing in June 2004, upon determining that the 
veteran was incarcerated, VA failed to afford "his 
representative...the opportunity to attend that hearing and 
present evidence or call witnesses on Mr. [redacted] behalf."  
The Court further found that while the Board is required to 
consider cases in docket order, it was permitted to postpone 
a hearing "for later consideration and determination if such 
postponement is necessary to afford the appellant a 
hearing."  While it remains unclear as to whether the 
veteran is still incarcerated, it is clear from the Court's 
analysis that the veteran should be afforded an additional 
opportunity for a hearing as requested.  

In addition, the Board notes that the veteran's 
representative, in a January 2009 letter, requested that the 
veteran be afforded a VA examination for purposes of 
determining the nature, extent, and etiology of any current 
psychiatric disorders.  Rather than making a determination at 
this juncture as to whether the veteran should be afforded a 
VA examination, however, the Board will first permit the 
veteran an opportunity to set forth his contentions during 
the Travel Board hearing.  As the Court noted in its 
Memorandum Decision, "[w]ithout the opportunity for a 
hearing, Mr. [redacted] was unable to present evidence that may 
effect the Board's determination regarding whether he is 
entitled to a VA medical examination under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)."  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should schedule the veteran 
for a hearing at the RO before a Veterans 
Law Judge in accordance with applicable 
procedures.  He and his representative 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2008).  If he desires 
to withdraw the request for the hearing, 
he must do so in writing to the RO.

2.  If the RO/AMC determines that the 
veteran is incarcerated, and is unable to 
report to the hearing as scheduled, the 
RO should inquire as to whether the 
veteran's representative, if any, would 
like the opportunity to attend the 
hearing and present evidence or call 
witnesses on the veteran's behalf.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




